BARNARD, P. J.
The water rates are not taxes. The act under which the defendant was incorporated (chapter 36, Laws 1873) directs the commissioners to establish a scale of rents payable in advance or upon a stated term of credit, to be called “water rents.” The hoard was authorized to cut off the supply of water if these rents were not paid. There is no basis for terming these water rents a “tax.” Provident Inst, for Saving v. Jersey City, 113 U. S. 506, 5 Sup. Ct. Rep. 612; Treadwell v. Van Schaick, 30 Barb. 444. The commissioners did fix the rates, and it was supplied and paid for, but under a protest on account of his receiving no notice of the levying of a tax on the land. There is no lien on the land for water furnished and not paid for. There will be a tax on land for a deficiency to meet the purpose of the act, and, when this tax is laid, it will be upon notice. The judgment should be affirmed, with costs. All concur.